Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Sekimoto et al. (US 2017/0235095, hereinafter Sekimoto) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Sekimoto fails to teach or suggest “… wherein a straight line portion of a D-cut lens, of the one or more D-cut lenses, overlaps an image sensor for imaging light passing through the plurality of lenses2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017, and wherein the image sensor has a rectangular shape having a long side and a short side and the short side is disposed in parallel with the straight line portion of the D-cut lens” in combination with all other limitations recited in claim 1.
Independent claim 14 recites similarly allowed limitations.
Dependent claims 2-13 and 15-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekimoto is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Sekimoto discloses a camera module that is capable of driving with low power consumption and is small-sized and thin even in a case of having high resolution. A movable portion (4) provided in a lens driving device (9) of a camera module (20) has a shape that covers an upper side of a fixed lens (1b) and at least a part of a side part (side surface) of the fixed lens (1b, Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.